Citation Nr: 1202356	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a chronic sinus disorder and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from January 1975 to March 1977.  

In August 1995, the Roanoke, Virginia, Regional Office denied service connection for a sinus disorder.  The Veteran was informed in writing of the adverse decision and her appellate rights in August 1995.  The Veteran did not submit a notice of disagreement (NOD) with the decision.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) which, in pertinent part, denied service connection for a sinus disorder.  In July 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a sinus disorder, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In July 2008, the Veteran submitted informal claims of entitlement to service connection for an upper respiratory disorder, bronchitis, pneumonia, and a thoracolumbar spine disorder.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In August 1995, the RO denied service connection for a sinus disorder.  The 

Veteran was informed in writing of the adverse determination and her appellate rights in August 1995.  She did not submit a NOD with the decision.  

2.  The additional documentation submitted since the August 1995 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  Chronic sinusitis was initially manifested during active service.  


CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying service connection for a sinus disorder is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a sinus disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

2.  Chronic sinusitis was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and grants the Veteran's claim of entitlement to service connection for a sinus disorder.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  

A.  Prior RO Decision 

In August 1995, VA denied service connection for a sinus disorder as sinusitis was not shown during active service or thereafter.  The Veteran was informed in writing of the adverse decision and her appellate rights in August 1995.  The Veteran did not submit a NOD with the decision.  

The evidence upon which the VA formulated its decision may be briefly summarized.  A March 1975 Army treatment record states that the Veteran was diagnosed with chronic sinusitis.  The report of the Veteran's February 1977 physical examination for service separation conveys that the Veteran presented a history of sinusitis.  On contemporaneous physical evaluation, the Veteran's sinuses were found to be normal.  A March 1995 VA X-ray sinus study notes that the Veteran presented a history of sinusitis.  An impression of minimal chronic right sinus mucosal thickening was advanced.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2011) states, in pertinent part, that: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence received since the August 1995 VA decision denying service connection for a sinus disorder consists of photocopies of the Veteran's service treatment records; VA examination and clinical documentation; private clinical documentation; the transcript of the July 2011 hearing before the undersigned Veterans Law Judge; and written statements from the Veteran.  VA sinus X-ray studies dated in January 2007 revealed findings consistent chronic bilateral maxillary sinusitis.  The report of a January 2007 VA examination for compensation purpose states that the Veteran was diagnosed with allergic rhinitis with chronic sinusitis.  At the July 2011 hearing on appeal, the Veteran testified that she had initially manifested chronic sinusitis during active service and had suffered from that disorder until the present time.  

The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony includes new assertions that she has suffered from chronic sinusitis since active service.  The Board finds that the Veteran's testimony is credible.  The January 2007 VA examination report and contemporaneous sinus X-ray studies convey that the Veteran was diagnosed with chronic bilateral maxillary sinusitis.  The VA examination documentation and the Veteran's hearing testimony constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a sinus disorder is reopened. 


III.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that she was treated for sinus complaints.  The March 1975 treatment entry states that the Veteran complained of an upper respiratory infection of one month's duration.  On examination, the Veteran was found to have chronic sinusitis.  At her February 1977 physical examination for service separation, the Veteran presented a history of sinusitis.  On contemporaneous physical evaluation, the Veteran's sinuses were found to be normal.  

The March 1995 VA X-ray sinus study notes that the Veteran presented a history of sinusitis.  An impression of minimal chronic right sinus mucosal thickening was advanced.  

In her April 2006 informal application to reopen her claim for service connection, the Veteran advanced that she had a chronic sinus disorder during active service which persisted until the present time.  

At the January 2007 VA examination for compensation purposes, the Veteran complained of chronic sinusitis.  She presented a history of chronic sinusitis since active service.  Contemporaneous sinus X-ray studies revealed findings consistent chronic bilateral maxillary sinusitis.  The Veteran was diagnosed with allergic rhinitis with chronic sinusitis.  

At the July 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that she had initially manifested chronic sinusitis during active service.  She stated that she was again diagnosed with chronic maxillary sinusitis at the January 2007 VA examination for compensation purposes.  

The Veteran was diagnosed with chronic sinusitis during active service and at the January 2007 VA examination for compensation purposes.  She has testified on appeal that she has had chronic sinusitis since active service.  Given such facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic sinusitis.  


ORDER

The Veteran's application to reopen her claim of entitlement to service connection for a sinus disorder is granted.  

Service connection for chronic sinusitis is granted.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


